Citation Nr: 0521815	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability manifested by diarrhea and characterized at times 
as gastritis and irritable bowel syndrome, to include 
disability resulting from an undiagnosed illness.

2.  What evaluation is warranted for right knee degenerative 
joint disease from May 27, 1997?

3.  What evaluation is warranted for left knee degenerative 
joint disease from May 27, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied entitlement to service connection 
for gastroenteritis, gastritis, irritable bowel syndrome, and 
diarrhea (claimed as a disability of the digestive system).  
This matter also comes before the Board from an October 2000 
rating decision that granted service connection for right and 
left knee degenerative joint disease and rated these 
disabilities as noncompensable effective from May 27, 1997.  
In July 2003, after undertaking development pursuant to now 
invalidated 38 C.F.R. § 19.9(a)(2) (2002), the Board remanded 
the appeal for further evidentiary development.  

As to the rating issues, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the claims for increased ratings 
for the service connected knee disorders were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  The Board has therefore characterized the 
rating questions as noted on the title page.

As to the claim of entitlement to service connection for 
gastritis, irritable bowel syndrome, and diarrhea, 
notwithstanding the characterization of these issues as it 
appeared on the July 2003 Board remand, the Board finds that 
these are original claims subject to de novo review.  
Moreover, to more accurately reflect the veteran's intention, 
the Board has recharacterized these issues as it appears on 
the first page of this decision. 


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of a gastrointestinal disability manifested by diarrhea and 
characterized at times as gastritis and irritable bowel 
syndrome.

2.  Since May 27, 1997, the right and left knee degenerative 
joint disease have been manifested by complaints of pain, and 
x-ray evidence of arthritis.

3.  Since May 27, 1997, right and left knee degenerative 
joint disease have not been manifested by objective evidence 
of slight instability, flexion limited to 45 degrees or 
extension limited to 10 degrees, even when taking into 
account complaints of pain.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability manifested by diarrhea and 
characterized at times as gastritis and irritable bowel 
syndrome, to include disability resulting from an undiagnosed 
illness, was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.  Since May 27, 1997, the veteran has met the schedular 
criteria for a 10 percent rating for right knee degenerative 
joint disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2004); 
Lichtenfels v. Derwinski, 1 Vet.App. 484 (1991).

3.  Since May 27, 1997, the veteran has met the schedular 
criteria for a 10 percent rating for left knee degenerative 
joint disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5010; Lichtenfels..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to 
notify the appellant as well as assist him in the prosecution 
of his claim.  

Here the record shows that VA notified the veteran how to 
establish service connection for his gastrointestinal 
disabilities, including as a chronic disability resulting 
from an undiagnosed illness, as well as generally how 
increased ratings could be granted for his bilateral knee 
disabilities.  See e.g., the July 1999 and January 2001 
statements of the case; the February 2005 supplemental 
statement of the case; July 2001, July 2002, and May 2004 
letters; and the July 2003 Board remand.  Hence, the Board 
finds that the duty to notify has been accomplished.  

In finding that sufficient notice has been provided the Board 
acknowledges that the veteran was never specifically 
appraised of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and 4.71a pertaining to rating his knee disorders on a 
limitation of motion.  Nevertheless, because the standards 
provided at 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
are strictly objective, as the evidence of record provides 
objective evidence upon which the Diagnostic Codes may be 
objectively applied, as there is no indication that the 
appellant is aware of any objective evidence to contrary to 
the decision reached below, and finally, as this decision 
grants a compensable rating for each knee, the Board finds 
that any error in providing this notice to be harmless.  
Mayfield v. Nicholson, 19 Vet.App. 103 (2005).

Moreover, the duty to assist has been accomplished.  
Specifically, prior to the appeal being certified to the 
Board the veteran reported that he received all of his 
treatment at the Salem VA Medical Center and VA obtained and 
associated with the claims file all of these records.  The 
record also shows that multiple VA examinations have been 
held to ascertain the severity of the veteran's bilateral 
knee disabilities.  The appellant was afforded a 
gastrointestinal examination in February 1998.  Moreover, 
this case was developed by the Board to secure additional VA 
outpatient records and those records have been added to the 
claims file, and the case was remanded to secure VA 
examinations and those were held.  Furthermore, the veteran 
was thereafter notified what evidence VA requested, received, 
and did not receive in the supplemental statement of the 
case.

Therefore, given that the veteran has not identified any 
records that have not already been associated with the claims 
file and given the fact that he has been provided multiple VA 
examinations the Board finds that the duty to assist has been 
fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Service Connection Claims

The veteran argues that he suffers from a gastrointestinal 
disability manifested by diarrhea and characterized as 
gastritis and irritable bowel syndrome.  He argues that this 
disorder is due to his active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  In the 
alternative, it is alleged that the veteran's current 
gastrointestinal problems are directly caused by his military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

In general, the law provides that service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1117 VA may compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Further, the provisions of 38 U.S.C.A. § 1117 define a 
qualifying chronic disability as that which results from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness that is defined by a cluster of signs or 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), or any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.   

Under 38 C.F.R. § 3.317 qualifying Gulf War service is 
defined, and the regulation establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Moreover, the regulation provides 
that for a disability to be presumed to have been incurred in 
service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

With the above criteria in mind, the service medical records 
show complaints of gastrointestinal problems including 
diarrhea, an upset stomach, and/or vomiting (see treatment 
records dated in June 1992 (diagnosed as gastritis), 
September 1992 (diagnosed as a viral syndrome), December 1992 
and February 1993 (diagnosed as gastroenteritis), and June 
1993 (diagnosed as dyspepsia, early viral syndrome).  A 
February 1995 postservice general medical examination noted 
complaints of diarrhea since 1991.  Notably, physical 
examination revealed a normal digestive system, and no 
pertinent diagnosis was made.  Following a February 1998 VA 
examiner diagnosed "occasional diarrhea, undiagnosed 
illness."  Notably, the record does not include a diagnosis 
of irritable bowel syndrome and the post-service record does 
not include a diagnosis of gastritis.  

As to the diarrhea, nothing in the post-service medical 
record before or after the February 1998 VA examination 
supports the examiner's conclusion the veteran had a 
gastrointestinal problem manifested by occasional diarrhea.  
In fact, these medical records, except for a history provided 
at a February 1995 VA examination, are negative for 
complaints or treatment for diarrhea.  Moreover, subsequent 
VA treatment records dated in May 2001, May 2002, October 
2002, and January 2004 specifically reported that the veteran 
did not complain of any gastrointestinal problems including 
diarrhea and examinations were negative for gastrointestinal 
problems.  Therefore, the Board finds that the February 1998 
opinion that diagnosed an undiagnosed illness manifested by 
occasional diarrhea is outweighed by the preponderance of the 
evidence.  Moreover, it appears to have been based on a 
history provided by the veteran and not the evidence.  As 
such it is of de minimus probative value.  LeShore v. Brown, 
8 Vet. App. 406 (1995) (the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion).  

The application of 38 C.F.R. § 3.303 and 38 C.F.R. § 3.317 
has as an explicit condition that the veteran must have a 
current disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, because the veteran does not have a 
current disability, the claims of entitlement to service 
connection for a gastrointestinal disability manifested by 
diarrhea and characterized at times as inter alia gastritis 
and irritable bowel syndrome are legally insufficient under 
38 C.F.R. §§ 3.303, 3.317.  

The claim is denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Higher Evaluation Claims

The veteran and his representative contend that the service-
connected knee disorders are manifested by symptomatology 
that warrants the assignment of higher evaluations.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As indicated above, an October 2000 rating decision granted 
service connection for right and left knee degenerative joint 
disease and rated the disabilities as non compensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5257, effective from 
May 27, 1997.

Under Diagnostic Code 5010, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  A rating 
of 20 percent is assigned for each such major joint or group 
of minor joints, with occasional incapacitating 
exacerbations, affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  

In this regard, VA treatment records dating back to September 
1998 show the complaints, diagnoses, and/or treatment for 
bilateral knee pain.  Moreover, the record shows x-ray 
evidence of arthritis in both knees as early as January 1999.  
See e.g., the VA examinations dated in January 1999 and May 
2004.  Therefore, at least separate 10 percent ratings are 
warranted for the knee disabilities.  38 C.F.R. § 4.71a.  
Lichtenfels.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson.

Next, the Board turns to the question of whether either knee 
is entitled to a rating in excess of 10 percent due to 
limitation of motion.  Given the evaluations assigned right 
and left knee degenerative joint disease, potentially 
applicable Diagnostic Codes provide ratings as follows.  If 
flexion of the knee is limited to 45 degrees a 10 percent 
rating is in order.  If flexion of the knee is limited to 30 
degrees a 20 percent rating is in order.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  If extension of the knee is limited to 
10 degrees a 10 percent rating is in order.  If extension of 
the knee is limited to 15 degrees a 20 percent rating is in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5261

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held that in cases where the record reflects that the veteran 
has multiple problems due to service-connected disability, it 
is possible to present "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.   

In this regard, in a precedent opinion by VA General Counsel, 
it was noted that separate ratings may be assigned in cases 
where the service-connected disability includes both 
arthritis and instability, provided of course, that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 
63604 (1997).  The basis for this opinion was that the 
applicable rating criteria, "suggest that [Codes 5003, 5257] 
apply either to different disabilities or to different 
manifestations of the same disability."  Id.  This is 
significant in the veteran's case because he has been 
evaluated under both Diagnostic Code 5010 and 5257.

In another precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260, and a 
compensable limitation of extension under Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04 
(September 17, 2004); 69 Fed. Reg. 59990 (2004).  

As to whether either knee is entitled to a rating in excess 
of 10 percent due to limitation of motion, the Board notes 
that at the January 1999 VA examination right knee range of 
motion was from 0 to 134 degrees (active), 0 to 137 degrees 
(passive), and 0 to 137 degrees (after fatigue) and left knee 
range of motion was from 0 to 130 degrees (active), 0 to 135 
degrees (passively), and 0 to 137 degrees (after fatigue).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004))  

At an October 1999 VA examination right knee range of motion 
was from 0 to 130 degrees (passively, active, and after 
exercise) and left knee range of motion was from 0 to 125 
degrees (active) and 0 to 130 degrees (passive and after 
exercise).  At a May 2000 VA examination right knee range of 
motion was from 0 to 130 degrees (active, passive, and after 
fatigue) and left knee range of motion was from 0 to 125 
degrees (active), and 0 to 130 degrees (passively and after 
fatigue).  At a July 2000 VA examination right knee range of 
motion was from 0 to 130 degrees (active, passive, and after 
fatigue) and left knee range of motion was from 0 to 125 
degrees (active) and 0 to 130 degrees (passive and after 
exercise).  

At a May 2004 VA orthopedic examination right knee range of 
motion was from 0 to 130 degrees (active), 0 to 132 degrees 
(passive), and 0 to 137 degrees (after fatigue).  Left knee 
range of motion was from 0 to 130 degrees (active), 0 to 135 
degrees (passively), and 0 to 137 degrees (after fatigue).  
Finally, in an October 2004 VA orthopedic consultation, the 
knees had full range of motion.  

Therefore, because knee flexion was not limited to 30 degrees 
and extension was not limited to 15 degrees, a higher 
evaluation is not warranted for either knee under these 
Diagnostic Codes based on the objective clinical findings of 
loss of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

Moreover, because neither knee demonstrates flexion limited 
to 45 degrees and extension limited to 10 degrees, separate 
compensable evaluations are not warranted under these 
Diagnostic Codes based on the objective clinical findings of 
loss of motion.  Id.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson.

Although higher evaluations may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point to be made in this regard is that even though the 
veteran complains of pain, consideration of 38 C.F.R. 
§§ 4.40, 4.45 does not lead the Board to conclude that the 
functional losses he experiences in either knee equate to the 
criteria for a rating in excess of 10 percent under either 
Diagnostic Code 5260 or Diagnostic Code 5261 or separate 
compensable ratings under these same Diagnostic Codes.

Specifically, while the veteran's VA treatment records, dated 
from September 1998 to October 2004, note his complaints of 
pain and weakness as well as his claims regarding industrial 
impairment because of knee pain, not one of these physicians 
noted objective evidence of knee swelling, tenderness, heat, 
crepitus, etc.  38 C.F.R. §§ 4.40, 4.45.  Likewise, at 
January 1999 and May 2000 VA examinations, as well as the 
July 2000 VA examination, while the veteran complained of 
pain during motion testing and while the examiner found 
crepitus, it was opined that neither knee was deformed, 
swollen, or tender.  Similarly, at the October 1999 and May 
2004 VA examinations, while it was noted that there was mild 
crepitus and point tenderness bilaterally, there was once 
again no objective evidence of deformity or swelling.  
Likewise, the October 2004 VA treatment record also noted 
that the knees did not have heat, swelling, effusion, or 
inflammation.  Furthermore, the May 2004 VA examiner opined 
that range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance but that function 
actually improved with repetitive use to fatigue. 

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant higher 
evaluations under either Diagnostic Code 5260 or Diagnostic 
Code 5261 or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's alleged 
losses due to pain, the Board concludes that his adverse 
symptomatology does not equate to the criteria for either a 
higher or a separate evaluation under Diagnostic Code 5260 
and/or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a; DeLuca.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson.

The Board next turns to the issue of whether either knee is 
entitled to a separate rating because of instability.  In 
this regard, the Board notes that under Diagnostic Code 5257, 
impairment of the knee, including recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.  38 C.F.R. § 4.71a.

Notably no physician has ever specifically opined that either 
the veteran's right or left knee was unstable and 
characterized the severity of this instability as even least 
slight.  In fact, at the May 2004 VA orthopedic examination 
found no laxity.  Therefore, because there is no evidence in 
the record that suggests "slight" subluxation or 
instability in either knee, a separate compensable rating for 
either knee is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson.

Based on the veteran's written statements to the RO and 
statements to VA examiners that his knee problems interfere 
with his obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2004).  
Although the veteran has described his pain as being so bad 
that he cannot stand for almost any period of time, and that 
the disorders interferes with his obtaining and maintaining 
employment, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his knee disorders have resulted in frequent periods of 
hospitalization or in a marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative statements to 
the RO and the claimant's statements to VA physicians.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the diagnosis of a current disability, it origins, 
and/or its current severity are not probative because 
laypersons are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, except where outlined above, and the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claims of entitlement to service connection for a 
gastrointestinal disability manifested by diarrhea and 
characterized at times as inter alia gastritis and irritable 
bowel syndrome, to include as a chronic disability resulting 
from an undiagnosed illness, are denied.

Since May 27, 1997, a 10 percent evaluation for degenerative 
joint disease of the right knee is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Since May 27, 1997, a 10 percent evaluation for degenerative 
joint disease of the left knee is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


